July 28, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
      MAYOR ANNISE PARKER AND CITY OF HOUSTON, Appellants



NO. 14-14-00899-CV
                                       V.
NO. 14-14-00932-CV


               JACK PIDGEON AND LARRY HICKS, Appellees
                   ________________________________

      This cause, an appeal from the order in favor of appellees, Jack Pidgeon and
Larry Hicks, signed November 5, 2014, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
REVERSE and REMAND the order of the court below for proceedings in
accordance with this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Jack Pidgeon and Larry Hicks. We further order this decision certified
below for observance.